Citation Nr: 1033438	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-06 078	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a chronic left tibial 
disorder to include stress fracture residuals.  


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1988 to April 1992 and 
from April 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Columbia, 
South Carolina Regional Office (RO) which, in pertinent part, 
determined that new and material evidence had not been received 
to reopen the Veteran's claim of entitlement to service 
connection for left tibial stress fracture residuals.  In January 
2007, the RO determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to service 
connection for chronic left tibial stress fracture residuals and 
denied the claim on the merits.  In March 2008, the Board, in 
pertinent part, determined that new and material evidence had 
been received to reopen the Veteran's claim of entitlement to 
service connection for chronic left tibial stress fracture 
residuals and remanded the Veteran's appeal to the RO for 
additional action.  

The issues of entitlement to service connection for 
hypertension, high cholesterol, and an acquired 
psychiatric disorder have been raised by the record.  The 
issues have not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over them.  They are 
referred to the RO for appropriate action.  


FINDING OF FACT

Chronic left tibial stress fracture residuals originated during 
active service.  




CONCLUSION OF LAW

Chronic left tibial stress fracture residuals were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of 
entitlement to service connection for chronic left tibial stress 
fracture residuals.  Such action represents a complete grant of 
the benefits sought on appeal.  Therefore, no discussion of 
Department of Veterans Affairs' (VA) duty to notify and assist is 
necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

A veteran who served after December 31, 1946 is presumed to be in 
sound condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at entrance 
into service or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the later-complained-
of disability was not detected.  See Bagby 
[v. Derwinski, 1 Vet. App. 225, 227 
(1991)].  The regulation provides expressly 
that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a notation 
of such conditions", 38 C.F.R. § 3.304(b) 
(1) (1993).  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994). See also Cotant v. 
Principi, 17 Vet. App. 116 (2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that: 

In view of the legislative history and the 
language of section 1111, we hold that the 
government must show clear and unmistakable 
evidence of both a preexisting condition 
and a lack of in-service aggravation to 
overcome the presumption of soundness for 
wartime service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no preexisting 
condition is noted upon entry into service, 
the veteran is presumed to have been sound 
upon entry.  The burden then falls on the 
government to rebut the presumption of 
soundness by clear and unmistakable 
evidence that the veteran's disability was 
both preexisting and not aggravated by 
service.  The government may show a lack of 
aggravation by establishing that there was 
no increase in disability during service or 
that any "increase in disability [was] due 
to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits. 
However, if the government fails to rebut 
the presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003. 

The report of the Veteran's March 1988 VA examination for 
compensation purposes makes no reference to a left tibial stress 
fracture.  Therefore, the Veteran is entitled to the presumption 
of soundness as to a left tibial stress fracture.  

Given this fact, it is therefore necessary to determine whether 
the presumption of soundness is rebutted by clear and 
unmistakable evidence that the Veteran's chronic left tibial 
stress fracture residuals were both preexisting and not 
aggravated by active service.  A May 1988 naval treatment record 
indicates that the Veteran complained of left shin pain of one 
week's duration.  He presented a history of having fallen on his 
left leg while playing basketball in 1984.  He denied receiving 
any medical treatment at that time.  Contemporaneous X-ray 
studies of the left tibia revealed findings consistent with an 
old stress fracture.  

At an April 2006 VA examination for compensation purposes, the 
Veteran complained of left tibial area numbness.  He presented a 
history of having sustained a 1989 left tibial fracture while 
playing basketball aboard a ship.  On examination, the Veteran 
exhibited a "mild" left mid-tibial bony prominence.  The 
Veteran was diagnosed with a healed left tibial fracture.  

At an August 2009 VA examination for compensation purposes, the 
Veteran complained of left anterior mid-tibial numbness.  On 
examination of the left tibial area, the Veteran exhibited 
decreased sensation in a small area over the left anterior 
mid-tibia.  Contemporaneous VA X-ray studies of the left tibia 
revealed cortical thickening in the mid left tibia area 
consistent with an old injury.  The Veteran was diagnosed with 
"questionable" left tibial stress fracture residuals.  The 
examiner opined that:  

This Veteran has a questionable tibial 
stress fracture[.  A]ccording to the 
records[,] it existed prior to entering the 
service and it was an incidental finding 
noted after a fall and an ankle sprain.  It 
was noted at that time that the Veteran had 
a history of a prior injury in 1984.  
Specifically, there is no increased 
severity of the condition and no recurrence 
of the reaction/fracture of the tibia.  ...  
The left tibia is not service-connected, it 
is not service aggravated, and he has a 
preexisting condition that healed without 
residuals.  There is no record in the 
service medical record of any treatment or 
evaluation of the tibia.  

The Veteran was found to exhibit no left tibial stress fracture 
residuals or other tibial abnormalities at his March 1988 
physical examination for service entrance.  He thereafter 
complained of left tibial pain of one week's duration and was 
diagnosed with left tibial stress fracture residuals in May 1988.  
There is no objective clinical documentation of a pre-service 
left tibial fracture.  While the August 2009 VA examiner's 
opinion advances that the Veteran's chronic left tibial stress 
fracture residuals existed prior to service entrance and were not 
aggravated during active service, the Board notes that the 
opinion is based upon several factual errors.  Indeed, the 
examiner expressly stated that "there is no record in the 
service medical record of any treatment or evaluation of the 
tibia."  Such findings cannot be reasonably construed as clear 
and unmistakable evidence establishing that the Veteran's chronic 
left tibial stress fracture residuals were both preexisting and 
not aggravated by active service.  Given this fact, the Board 
finds that the presumption of soundness as to chronic left tibial 
fracture residuals has not been rebutted.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2009).  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran 
initially manifested chronic left tibial stress fracture 
residuals during active service.  At both the April 2006 and the 
August 2009 VA examinations, the Veteran was diagnosed with 
chronic left tibial fracture residuals.  While the examiner at 
the August 2009 VA examination concluded that the Veteran's left 
tibial injury "healed without residuals," his conclusion is 
belied by the contemporaneous X-ray studies which revealed 
"cortical thickening in the mid left tibia area consistent with 
an old injury."  The examiner did not address the radiological 
findings and why they did not represent a chronic disability.  
Given such deficiencies, the Board finds that the examiner's 
opinion to be of little probative value.  As the Veteran was 
diagnosed with chronic left tibial fracture residuals during 
active service and on repeated post-service VA examination, the 
Board concludes that service connection is warranted for chronic 
left tibial stress fracture residuals.  


ORDER

Service connection for chronic left tibial stress fracture 
residuals is granted.  



____________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


